Title: [August 1787]
From: Adams, John Quincy
To: 



      31st.
      
      
       A cold north-east storm.
       Reading and writing all day. Wrote a letter to my mother, and one to my Sister. Read some pages in Bolingbroke’s philosophical works: the stile and matter both inferior to his political writings.
      
      
       
        
   
   JQA to AA, 1 Aug. (Adams Papers); his letter to AA2 has not been found.


       
      
      

      Wednesday August 1st. 1787.
      
      
       Tom set out this morning for Haverhill. I expected to be there before now; but one thing and another has prevented me from going, and I suppose I shall be kept here as much as a week longer. I wrote a short essay this forenoon, but was not pleased with it, when I had done. Ben. Beale, was here in the afternoon, and drank tea with us; I proposed to him to go with me to Haverhill next week, but he said he could not make any positive promise.
       
       We pass’d the evening as usual in playing on the flute and singing.
      
      
       
        
   
   Not found.


       
      
      

      2d.
      
      
       One of the Miss Greenleaf’s and a married sister of her’s dined here, and withal Miss Taylor, the amiable lass that I mentioned, two or three days ago. She is an original character, with a good deal of natural sense, but a brain, which has been some how out of order, and does not at present appear to be wholly right: she is an incessant talker and like most other persons who bear that character, she says a great many foolish things, and makes now and then a very good observation. She is the daughter of a lieutenant governor of this Colony, but the family is greatly reduced. The revolutions in private families are similar to those of States and Empires. There is scarce one family in Boston possest of great wealth, or having much political importance that can trace a genteel ancestry, or even such as lived comfortably and creditably, for three generations past. But nothing is more common than to see the descendants from honorable, and opulent families now in the greatest obscurity and poverty. It seems as if fortune herself was resolved to put the republican system into practice here. I could name many families now in high repute for wealth, or political trust, that appear to me to be upon the decline, and the younger branches of which are I think in a fair way to be at the lowest ebb within thirty years; and there is a great chance, that I myself shall at some future period serve as an additional example of this truth.
       Mr. Tufts came over this afternoon in company, with Miss Brookes and Miss Jones, and drank tea here: they return’d to Weymouth just after Sun-set.
      
      
       
        
   
   Presumably Mercy Brooks (1763–1849), of Medford, who later married Cotton Tufts Jr., JQA’s cousin.


       
      
      

      3d.
      
      
       I went over to Milton this forenoon, and dined at General Warren’s. I found my Class-mate Sever there, and his mamma. They left Milton at about 4 in the afternoon, and proceeded to Boston. Soon after they were gone Mrs. Scott, and Miss H. Otis, (a sister to Mrs. Warren,) Mrs. Parsons and Miss Nancy Russell of Plymouth, came in, and drank tea. I had never before seen either of these ladies, except the last, who has one of the most amiable countenances that ever I beheld 
         
          Fair as the blooming flowers that cheer the vale,
          And lend their fragrance to the gentle gale,
          Her cheek with lilies and with roses vies,
          And innocence adds lustre to her eyes.
         
         It is impossible that such an heavenly form, should contain any other than a good mind. How was I disgusted, how much was I griev’d in the spring to see what this young lady and her sister were subjected to! To endure the language and sentiments of professed rakes, destitute of every delicate feeling, and of every spark of amiable sensibility—May heaven protect her from a connection which would infallibly render her completely miserable!
       When tea was over I left the ladies there, and after doing my business at Milton return’d to Braintree; I got home a little after eight o’clock.
      
      

      4th.
      
      
       The weather was extremely warm, all the forenoon.
       Rambled about, upon Mr. Cranch’s farm with my cousin. In the afternoon, I went into the water with him: towards evening the weather began to grow more comfortable: a letter was brought me, from Mr. Belknap in Boston.
      
      
       
        
   
   Terminal punctuation has been supplied.


       
       
        
   
   On this letter and JQA’s reply of the 6th, see entry for 18 July, note 9 (above).


       
      
      

      5th.
      
      
       Mr. Wibird preach’d this day, upon two different subjects which for him, was something very extraordinary. In the forenoon the subject was the shortness, the uncertainty and instability, of human life; occasioned by the death of one of the parishioners in the course of the last week: but in the afternoon he spoke with much animation, with great judgment, and sound reasoning, upon the excellency of the sacred writings. It was one of the best Sermons that I ever heard him preach.
       After meeting Mr. Wainwright and Ben Beale, came and drank tea with us. Mr. Wainwright is a young englishman; who to elegance of person appears to unite great softness of manners: I should from this cursory view rather judge him an amiable, than a great man.
      
      

      6th.
      
      
       Down upon the water side, and along upon the marshes with my cousin all the forenoon, but we were obliged to retire before we wished. In the afternoon I wrote an answer to Mr. Belknap. I have ventured upon a step, which perhaps some persons may censure; but as the circumstances are I know not what else to do, and if I am justified in the minds, of men, possessed of candid and liberal sentiments, I feel very indifferent to whatever may be said by people of another description.
      
      

      7th.
      
      
       My Cousin went to Boston in the morning, and did not return till night. I had an opportunity by the law of retaliation to discover one of his secrets: but as a secret it shall remain. This evening Emerson arrived here with Polly Smith from Lincoln, who is going to pass sometime here, and Betsey, will return in a day or two to her mamma.
      
      

      8th.
      
      
       This morning Emerson went to Hingham, and I walk’d over to Weymouth, and dined with Doctor Tufts. I found Miss Brookes there and had a long conversation in order to remove from her mind some impressions very unfavorable to me, which a classmate of mine was so kind as to raise, by telling her a number of absolute falsehoods.
       There are among mankind numbers who have such a trifling defect as to propagate such fictitious stories which are calculated only to ruin the character of a person for whom they profess uncommon friendship. And yet I have seen many a good soul, with more benevolence and sincerity, than knowledge of human nature, complain, that he had been injured without ever giving any cause, that misrepresentation had been employed to destroy his reputation, and break out with the utmost indignation against a man, who was capable of what he would call, so base an action. But the man who expects that all mankind, or the circle in which he moves will treat him according to his real merits, must have very little experience in the ways of men. It is not worth while I think, upon such occasions to make a noise about a trifle: but say with the Poet 
         
          To virtue only, and its friends, a friend,
          The world beside may censure or commend.
         
         If the good opinion of the world can be obtained in an honorable manner, it is not to be slighted: but the roar of the million would be dearly bought by one unjust, or ungenerous action.
       At about 4 o’clock I mounted my horse, and rode to Braintree, where I found a numerous company of gentlemen and Ladies from Boston, who had dined there. It was almost half past 6 when I left my uncle’s house, and at 9 I arrived in Cambridge. I found my classmate Packard here, and lodg’d with him.
      
      

      9th.
      
      
       I breakfasted this morning with Mr. Andrews, and after breakfast called upon Jack Forbes; in their company I past my time away till near eleven o’clock. I then mounted, and after stopping a few minutes at Medford, I proceeded, and at about 2, arrived at the tavern in Wilmington, where I found my two brothers who were returning from Haverhill: both of them much pleased with their tour.
       Between 4 and 5. we parted, they went towards Cambridge, and I came on to Haverhill, where I arrived, at about 8 in the evening.
      
      

      10th.
      
      
       Spent the whole of the forenoon at Mr. Thaxter’s office. Dined at Mr. Shaw’s. In the afternoon I went down to Mr. White’s, and found Leonard just going to ride out with his mother. Mr. White went with her himself, and Leonard remained with me. I passed the evening there till almost 9 and then return’d to Mr. Shaw’s. Mrs. White is very unwell, and Mrs. Bartlett carries a very heavy burden about with her.
      
      
       
        
   
   Mrs. Bailey Bartlett, Leonard White’s sister, was pregnant (Haverhill, Vital RecordsVital Records of Haverhill, Massachusetts to the End of the Year 1849, Topsfield, 1910-1911; 2 vols.).


       
      
       

      11th.
      
      
       This forenoon, I took a ride with Mr. Shaw, to see my classmate Welch, who lives about four miles from hence. After I return’d, I called in, at Mr. Bartlett’s, where I found Mr. and Mrs. Dalton, with their two eldest daughters, and Miss Hazen. They all dined at Mr. White’s, and in the afternoon all returned to Mr. Dalton’s seat at Newtown. The eldest daughter is very much as she was two years ago, blooming as a rose, and, they say, in a fair way to be married. The younger has grown since I last saw her, and appears to better advantage. Miss Hazen appears to have altered but very little since the Time when I lived here with her: she is indeed now two years older, and must necessarily possess more prudence and steadiness; but her manners are still the same. I passed the evening with White and returned home just before 9.
      
      
       
        
   
   That is, Newbury.


       
      
      

      12th.
      
      
       Mr. Tappan, from Newbury preach’d here the whole day. Both his sermons were doctrinal, but very ingenious. This gentleman is much celebrated in this part of the Country, for his abilities, both natural and acquired. I was much pleased with the little conversation I had with him in the course of the day: but his public speaking is far from being graceful. Elocution indeed has not till very lately been considered, as claiming a right to much attention in the education of youth; and consequently there are but very few preachers who had finished their education before the last war, that make any figure at all, as speakers: and even those who are acknowledged to be men of great genius and learning, are with respect to the delivery far inferior to many modern preachers, who have not half their talents.
      
      
       
        
   
   David Tappan was minister from 1774 of the Third Parish of Newbury, and from 1793, Hollis Professor of Divinity at Harvard (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:638–645).


       
      
      

      13th.
      
      
       I intended to have gone this day to Newbury-Port, but the weather was so excessively warm, that I determined this morn­ing to omit going, till to-morrow. I paid a visit to Judge Sargeant in the forenoon and spent a couple of hours there. Conversed upon political subjects. Saw Mr. Thaxter a few minutes. After dinner I went with Mr. and Mrs. Shaw, to see my classmate Eaton, but he was not at home. On our return we stop’d at Parson Adam’s, but neither was he to be found so that we then came home, and I passed the evening with my uncle.
      
      

      14th.
      
      
       It was so warm again this day, that I did not set out from Haverhill, till between 3 and 4 in the afternoon. On the road I met at different times Mr. Tappan, Stedman and Thompson, and Tom Hooper. I arrived at Mr. Tufts’s in Newbury-Port, just before sun-set. I did not enter the town with the most favorable impressions: about three weeks hence I am to become an inhabitant of the place; without friends or connections, I am to stand on my own ground, and am in all probability To live here three years; whether agreeably or, not time only must discover; but the presages within my breast are not such as I should wish realized.
      
      

      15th.
      
      
       In the forenoon I went to see Mr. Parsons, and inform’d him that I should probably attend at his office in about three weeks: Stedman and Thomson are there now, but the former of these will leave the office, by the latter end of next month. My classmate Putnam has applied for admission, and intends, I am told to enter the office in November. Two at once would be full sufficient, but if there are half a dozen it cannot be helped. I went accompanied by Stedman, and paid a visit to Miss Jones, the young lady who was at Mr. Wiggles worth’s when Bridge, and I boarded there, last winter. She looks very unwell, and they fear she is in a consumption.
       Dined at Mr. Tufts’s, and soon after dinner I went to see my friend and Classmate Little. I found Thomson there, but he soon after proceeded on his way to Wenham. We had several smart showers in the course of the afternoon. Just before dark I returned to Mr. Tufts’s at the port. In the evening, between 9 and 10, we had a very heavy shower, with a violent gust of wind.
      
       

      16th.
      
      
       I went again this forenoon to see Miss Jones, and offered to call in the afternoon and take a letter for Miss Wigglesworth, but when we set out I entirely forgot my promise, and did not recollect it till I had got some way out of town. Mr. Thaxter arrived in town this morning, and dined at Mr. Tufts’s.
       In the forenoon I engaged a place where I am to board; which is at a Mrs. Leathers’s. It is not so convenient as I should wish; but I must put up with it for a Time, and when I get here I shall be able to look out for myself.
       Soon after dinner, I set off in company with Mr. Thaxter; stopp’d a few minutes at Mr. Dalton, where I found a large company from town, and arrived at Haverhill at about sun-set.
      
      
       
        
   
   Mrs. Martha Leathers, widow of Newburyport shipwright Joseph Leathers, in whose house JQA lodged until September 1788. JQA described her as “a good old woman, who even an hundred years ago would have stood in no danger of being hang’d for witchcraft: she is however civil and obliging, and what is very much in her favour, uncommonly silent so that if I am deprived of the charms, I am also free from the impertinence of Conversation” (Currier, NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols., 2:262–263; JQA to AA, 23 Dec., Adams Papers).


       
      
      

      17th.
      
      
       At home all the forenoon, reading Tom Jones, one of the best novels in the language. The scenes are not only such as may have taken place, but they are similar to such as almost every person may have witnessed. This book cannot lead a person to form too favorable an opinion of human nature, but neither will it give a false one.
       Pass’d the afternoon and part of the evening at Mr. White’s. The papers of this day, give an account of a violent hurricane, which did a vast deal of injury in the towns of Framingham, Sudbury, Marlborough and some others in the County of Worcester; on Wednesday in the afternoon. It was not perceived in these parts of the Country, where there were only two or three heavy showers of rain in the course of that day.
      
      

      18th.
      
      
       This forenoon I took a ride, with White, to see our class mate Eaton. We spent about an hour with him and return’d before dinner. Dined at Mr. White’s, and the afternoon went to see his pearl ash works: the sight of these and the account of all the process in making pot and pearl ash, was pleasing because it was new. Leonard complains very much of the stagnation of business; and indeed commerce, as well as the other professions, offer but a miserable prospect to young persons: it is however to be hoped, that the scene will brighten within a few years. And when we have nothing more substantial to support us, we must place our dependence upon hope.
       When I return’d home, I found Mr. Shaw gone to Newbury; where he is to preach to-morrow for Mr. Kimball.
      
      

      19th.
      
      
       Mr. Kimball preach’d a couple of practical discourses, the subjects of which I liked better than those of Mr. Tappan, last Sunday: his manner of treating his subjects though good was not I think equal to that of the other gentleman.
       After meeting I convers’d with him, chiefly upon political topics. He has a most tremendous frown and appears upon so short an acquaintance, to be possess’d rather of a peevish, difficult temper; which I judge not from his conversation but his countenance; and I am inform’d that this opinion is not erroneous. It was almost Sun-set when Mr. Shaw came home. Leonard White pass’d part of the evening here, and I took a walk with him down upon the banks of the river. The weather very fair, but looks as if it would not continue so, long.
      
      
       
        
   
   Rev. True Kimball was minister of the Second Church in Newbury, now the First Church in West Newbury, 1782–1797 (Joshua Coffin, A Sketch of The History of Newbury, Newburyport, and West Newbury, From 1635 to 1845, Boston, 1845, p. 370).


       
      
      

      20th.
      
      
       I had some thoughts of leaving Haverhill this morning; but it rain’d all the forenoon; and as I am not in any particular haste, and my friends here are still willing I should remain with them: I determined to defer my departure a day or two longer. I staid at home the whole day. Mr. Thaxter spent the evening with us. He finally declared that he intended if no unforeseen event should take place, to be married before next December, and I am heartily glad of it.
      
       

      21st.
      
      
       Hazy weather again all the forenoon.
       I went and pass’d an hour with my friend White before dinner. Spent the afternoon with Mr. Thaxter at his office. Mr. Dodge was there, a great part of the Time. We conversed upon various subjects. Mr. Thaxter whose feelings are very warm, express’d his sentiments quite openly with respect to a gentleman, whose political conduct has been of late somewhat suspicious. I drank tea at Mr. B. Bartlett’s: Parson Smith with his lady, Captain Willis and his wife were there and Mr. and Mrs. Lee from Cambridge. It was the first time I had ever been in company with Mr. Lee. He has, I am told much more show than solidity. He does good however with his fortune; and this is meritorious, though the motives by which he is actuated, may not be the most noble and generous.
       Return’d home at about 7 o’clock, and received an invitation from Judge Sargeant, which will detain me here one day more.
      
      
       
        
   
   Joseph Lee, the Cambridge merchant and investor whose appointment to the Mandamus Council in 1774 and dramatic resignation from that body in the face of a mob marked him as a loyalist in the eyes of many. After the start of the Revolution Lee was dropped as a judge from the Middlesex co. court of common pleas, but his property was not confiscated (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 8:592–598).


       
      
      

      22d.
      
      
       Dined at Judge Sargeant’s, with Mr. and Mrs. Shaw. Mr. Porter and his lady are there upon a visit from Rye: with a child about six weeks old, which forsooth immediately after dinner must be produced, and was handed about from one to another; and very shrewd discoveries were made of its resemblance to all the family by turns, whereas in fact it did resemble nothing but chaos. How much is the merciful author of nature to be adored for implanting in the heart of man a passion stronger than the power of reason, which affords delight to the parent at the sight of his offspring even at a Time, when to every other person it must be disgusting. Yet it appears to me, that parents would do wisely in keeping their children out of sight at least untill they are a year old, for I cannot see what satisfaction, either sensual or intellectual can be derived from seeing a misshapen, bawling, slobbering infant, unless to persons particularly interested.
       
       We drank tea likewise at the judge’s, and return’d home between 7 and 8 in the evening.
       Leonard White came up to give me a letter for his chum.
      
      

      23d.
      
      
       I left Haverhill this morning at about 9 o’clock; and at 12 arrived at the tavern in Wilmington, where I dined. At about 2 I again set off, and got to Cambridge a little before six. I came through Mystic and called at Mrs. Tufts’s, to see my friend Freeman, but he was gone to Boston. When I got to Cambridge I found great alterations had taken place since I left College, Mr. Reed, and Mr. Burr have resigned, and likewise the librarian. Mr. Webber and Mr. Ware, were chosen as Tutors, but Mr. Ware declined accepting as he has an unanimous call to settle at Hingham, and will probably soon be ordain’d. Mr. Abbot has since that been chosen, and Mr. I. Smith was elected librarian, but has not yet accepted.
       I passed the evening at several chambers among my old acquaintance, Phillips, Clarke, Lincoln, and my classmate Packard; the only one now in town. Indeed it seemed extraordinary to walk through the college yard and the town, finding scholars every where, yet without seeing one of those with whom I was the most closely connected. It made me quite dull.
      
      
       
        
   
   Probably Elizabeth Hall Tufts (1743–1830), the second wife and widow of Dr. Simon Tufts, an older brother of Dr. Cotton Tufts and a cousin of AA.


       
      
      

      24th.
      
      
       I lodg’d last night with Lincoln, the senior, whose chum was out of town. Breakfasted this morning with Mr. Andrews, who returned from Hingham last evening. I visited Mr. James and Doctor Jennison: both were very polite. The Doctor informs me, that several material alterations are about to take place, with respect to the plan of studies pursued here. Doddridge, is to be put entirely into the hands of the theological professor, which is its proper place, and some attention to History is to be called forth by the recitations on Saturday mornings. The mathematics will be taught in better order than they have been heretofore, and indeed it always appear’d absurd to me, that Sophimores should study Euclid, and learn common arithmetic after they com­mence Juniors. Henceforth arithmetic, with some little practical geometry, surveying, trigonometry &c are to be taught them before they begin upon Euclid—All the changes, which the doctor mentioned, will I think be for the better.
       Dined with Mr. Andrews, and passed the afternoon at college.
       Just as I was going in to prayers, I was stopped by a couple of french officers from on board the fleet now lying in Boston Harbour. They desired to see the colleges. I waited on them into the library, the museum and the philosophy chamber. After they had satisfied their curiosity, they set out for Boston, and I for Braintree. It was between six and seven o’clock before I got away, at about nine I arrived at Braintree, where I found all my friends well.
      
      

      25th.
      
      
       In the forenoon I went to Weymouth, to return Dr. Tufts’s horse. Dined at the Doctor’s, and pass’d the afternoon there. Walk’d leisurely home, and arrived at about Sun-set.
       This morning Mrs. Cranch and her son, went to Boston. My Cousin intends to read law with Mr. Dawes, and will enter his office next monday.
       Very damp, sultry weather.
      
      

      26th.
      
      
       I did not attend meeting this day—Employ’d myself chiefly in reading and writing. Mr. Weld preach’d for Mr. Wibird, and dined here. Miss Street and one of Captn. Beale’s sons, with Mr. J. Warren dined with us likewise. In the evening Mrs. Cranch and Dr. Tufts return’d from Boston. My uncle Smith has been for some time very ill of a complication of disorders. The Doctor thinks he is at present better than he has been, but that the symptoms are yet dangerous.
       Up late in consequence of an afternoon nap: read some poetry and some prose, in a cursory manner.
      
      

      27th.
      
      
       I employ’d myself in the forenoon with making some necessary preparations before my final departure for Newbury-port. In the afternoon I accompanied the ladies to Mrs. Quincy’s. Miss Nancy has been very ill, and is much thinner than when I saw her last. She is however recovering.
       Pass’d an agreeable afternoon, and return’d home just after dark.
      
      

      28th.
      
      
       Rode out in the morning with Mrs. Cranch. It rain’d hard all the afternoon—chilly north-east wind. The fruits of the earth are at this time extremely backward, on account of the little heat, and the great rains that have prevailed this summer. The productions of our lands require frequent, rather than plentiful rains, and great heat, as the summers are so short.
      
      

      29th.
      
      
       Rain’d in the fore part of the day but cleared up in the afternoon: I went with my gun down upon the marshes; but had no sport. Game laws are said to be directly opposed to the liberties of the subject: I am well perswaded that they may be carried too far, and that they really are in most parts of Europe. But it is equally certain that when there are none, there never is any game: so that the difference between the Country where laws of this kind exist, and that where they are unknown, must be that in the former very few individuals will enjoy the privilege of hunting, and eating venison, and in the latter this privilege will be enjoy’d by nobody.
      
      

      30th.
      
      
       Staid at home the whole day. Doctor Tufts was here in the morning, on his road to Boston, and in the evening on his return. I took a nap in the afternoon, and had a strange dream. I cannot conceive where my imagination ransack’d the ideas, which prevailed at that time in my mind. This part of the action of the human soul, is yet to be accounted for: and perhaps has not been scrutinized with so much accuracy as it might have been.
       In the evening I read about one half of Mr. Jefferson’s notes upon Virginia, and was very much pleased with them. There is a great deal of learning shown without ostentation, and a spirit of philosophy equally instructive and entertaining.
      
      
       
        
   
   Notes on the State of Virginia; Written in the Year 1781, Somewhat Corrected and Enlarged in the Winter of 1782..., [Paris, 1784–1785], and subsequent editions.


       
      
       

      31st.
      
      
       A very warm day. Rambling all the morning; I met a couple of french officers gunning on my uncle’s farm. In the afternoon I went with the ladies, to see my Grand-mamma: return’d at about dusk; and closed the last day, which I proposed to spend in Braintree for some time.
      
     